Title: To Benjamin Franklin from Elizabeth Douse: Mortgage Deed, 27 September 1753
From: Douse, Elizabeth
To: Franklin, Benjamin


Franklin’s eldest sister Elizabeth (C.I) inherited from her first husband Joseph Berry a house and lot on Unity Street, Boston, and continued to live there with her second husband Richard Douse. On August 22, 1748, Richard and Elizabeth Douse mortgaged the property to Benjamin Franklin as security for a debt of £60 Pennsylvania currency. Now, following Richard Douse’s death, the date of which has not been found, his widow renewed the mortgage in her own name, this time acknowledging a debt of £100, which presumably included unpaid interest on the original obligation.
Apparently Franklin did not expect or intend that Elizabeth should repay the debt. In his 1757 will he bequeathed the mortgage to his youngest sister Jane Mecom, on condition that Elizabeth should enjoy undisturbed possession during her life, regardless of possible nonpayment of principal or interest. When Elizabeth died, August 25, 1759, and he took title, the property was appraised at £150 and the indebtedness had increased to £251 17s. 11⅕d. In 1763 he had the house put in repair and rented and the income paid to Jane Mecom for the support of her insane son Peter. In 1784 he installed her in the house, where she lived for the rest of her life. In his last will, 1788, he bequeathed the property to her outright.
 
September 27, 1753
Abstract: Elizabeth Douse (spelled “Dowse” throughout) of Boston, widow, acknowledges a debt to Benjamin Franklin of Philadelphia of £100 Pennsylvania currency, for which she has given bond of £200 for payment of principal and lawful interest. As further security and in consideration of the additional payment by him of five shillings, she hereby grants, sells, and confirms to Franklin that messuage or dwelling house with the land under it situated at the northerly end of Boston, bounded southeasterly on Unity Street, 22 ft. 9 in. in breadth; northeasterly on land of John Dodell, 59 ft. 2 in. in length; northwesterly partly on land belonging to Christs [sic] Church and partly on land formerly belonging to John Hobby, deceased, 22 ft. 9 in.; southwesterly on the land and house of Jonathan Brown; with the privilege of the drain belonging to the estate of Ebenezer Clough and all other drains she has any privilege to, together with all outhouses, buildings, rights, and appurtenances belonging to the premises. She covenants that she is the sole and lawful owner, and that the property is clear of all encumbrances except a deed of mortgage by Richard Douse of Boston, mariner, deceased, and herself to Benjamin Franklin, dated August 22, 1748; and she warrants the title. The condition of this deed is that if she pays Franklin the £100 debt with lawful interest on or before September 27, 1754, this deed is to become void; otherwise to remain in full force. Signed and sealed by Elizabeth Douse, September 27, 1753; witnessed by Thomas Hubbart and James Barker, Suffolk, Boston, October 4, 1753. Acknowledged, October 11, 1753, before John Phillips, justice of the peace.
